        Case 1:18-cr-10249-WGY Document 112 Filed 09/30/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA              )
                                      )
       v.                             )              Criminal No. 18-10249-WGY
                                      )
MARK T. MOFFETT                       )

                           Motion To Continue Sentencing Hearing

       Defendant Mark T. Moffett hereby moves to continue his sentencing date to mid-January

2021 because, as the court expressly has found, the Coronavirus continues to present a serious

health risk such that sentencing hearings “cannot be conducted in person in the District of

Massachusetts without seriously jeopardizing public health and safety” at any time before

December 23, 2020. See General Order 20-33.

       On September 24, 2020, the Chief Judge found that emergency conditions resulting from

the Coronavirus “will materially affect the functioning of the federal courts.” Gen. Order 20-33.

The Chief Judge specifically found that “felony pleas under Rule 11 of the Federal Rules of

Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal

Procedure cannot be conducted in person in the District of Massachusetts without seriously

jeopardizing public health and safety.” Id. at 1 (emphasis supplied).1

       Put differently, requiring a defendant to appear at an in-person sentencing hearing during

the pendency of Gen. Order 20-33 would seriously jeopardize public health and safety, not to

mention the health and safety of the defendant, his family and his supporters, his counsel,


1       Gen. Order 20-33 is taken verbatim from the court’s Gen. Order 20-27, which provided
that in-person plea or sentencing hearings could not take place for 90 days beginning June 26,
2020 without seriously jeopardizing public health and safety. Gen. Order 20-33 essentially
continued and extended Gen. Order 20-27 for an additional 90 days.
         Case 1:18-cr-10249-WGY Document 112 Filed 09/30/20 Page 2 of 4



government counsel, and court personnel. No institutional or other interest weighty enough to

justify jeopardizing public health and safety by holding an in-person sentencing hearing over the

next 90 days readily comes to mind.

       The Chief Judge’s finding that in-person sentencing hearings before December 23, 2020

present a serious health and safety risk is strongly supported by reported COVID-19 data. No one

can seriously dispute that the risks from the Coronavirus are real, or that the virus continues to

rage like a wildfire. From August 1 through September 28, 2020, the number of daily cases in the

United States ranged from a low of over 31,000 to a staggering high of over 55,000:

                        COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins U…

                  80k




                  70k




                  60k




                  50k




                  40k




                  30k




                  20k




                  10k




                    0
                                        Feb                 Mar                   Apr               May       Jun   Jul   Aug   Sep

                  Daily Cases   Daily Deaths   Cumulative Cases   Cumulative Deaths     Log Cases




https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/

bda7594740fd40299423467b48e9ecf6. Massachusetts continues to add new cases in the triple

digits and new deaths in the double digits every day. See graphs at https://www.worldometers.info/

coronavirus/usa/massachusetts/.

       The Chief Judge’s findings also are supported by spikes in new cases whenever an

organization or business deems it safe enough to start to ramp up to a normal level of activity.

News reports from just one day, September 29, 2020, show that two floors of the Suffolk



                                                                                                          2
         Case 1:18-cr-10249-WGY Document 112 Filed 09/30/20 Page 3 of 4



Superior Court were closed down because of a reported COVID-19 case there. See https://

www.mass.gov/alerts/temporary-closure-of-floors-7-and-9-in-suffolk-county-high-rise-courthouse.

The Worcester Superior Court also was closed down after a reported COVID-19 case there. See

https://www.telegram.com/news/20200929/worcester-court-closed-after-worker-is-positive-for-

covid-19/. Nine players on the Tennessee Titans football team tested positive for COVID-19 and

the team and its opponent have shut down all operations. See https://www.espn.com/nfl/story/_/id/

30002250/tennessee-titans-covid-19-outbreak-know-positive-coronavirus-tests-nfl-games-postponed.

Despite the best efforts of those courts and the NFL to insure the safest possible operating

conditions, the Coronavirus has shown that it will continue to strike or spread anywhere at any

time.

        Some people, including Mr. Moffett and his counsel, are more vulnerable to the virus

than the general public because they have underlying medical conditions that put them at

increased risk of serious illness including death if they were to contract the Coronavirus.2 Mr.

Moffett’s risk is compounded further because he would have to travel interstate to attend a

sentencing hearing. According to the Centers for Disease Prevention and Control, travel

increases the chance of getting COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/

travelers/travel-during-covid19.html.




2      If the court should require, Mr. Moffett and counsel will provide details, ex parte and
under seal of their underlying conditions.

                                                 3
         Case 1:18-cr-10249-WGY Document 112 Filed 09/30/20 Page 4 of 4



       For all of the foregoing reasons, the court should continue the sentencing hearing to a

date in January 2021 after the expiration of Gen. Order 20-33, provided the court does not extend

that order again for another 90 days.




                                                      MARK T. MOFFETT,
                                                       By his attorney,

                                                      /s/ E. Peter Parker
                                                      E. Peter Parker
                                                        B.B.O. #552720
                                                      151 Merrimac Street
                                                      Boston, MA 02114
                                                      (617) 742-9099


                                        Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non registered participants on September 30,
2020.

                                                      /s/ E. Peter Parker
                                                      E. Peter Parker




                                                  4
